Mtt.t.ur, J.
The statute provides that after a divorce is granted subsequent changes may be made by the court in reference to the maintenance of the wife, when circumstances render them expedient. Bev., § 2537. Independent of this statutory provision courts of equity had the power, at all times, on proper application, and on any material change in the circumstances of the parties, to increase or reduce the allowance of alimony, whether temporary or permanent. Bishop on Mar. & Div., § 593, and cases cited in notes.
Applications for changes in allotments of permanent alimony are not of frequent occurrence, and where such allotments have been once fairly settled, any application for change ought, evidently, to be carefully scrutinized. The court, where the husband alleges an alteration of circumstances as a ground for reduction, wiE consider whether it has been brought about by any improper conduct on his part. Ib. Such allotments ought not to be changed unless the party applying therefor shows substantial reasons which in justice and equity demand change. We are of opinion that the showing in this case is not sufficient to warrant a reduction of the amount of alimony decreed to the appellee. It is true the appellant is shown to be advanced in life and not of very robust health; that at the time the decree was rendered he was’reputed to be wealthy; and that now rumor reports him to have met with pecuniary losses, etc. It is not shown by competent evidence what losses he has in fact sustained, how they occurred, whether by unprofitable or reckless speculations, of what income appellant is now possessed, nor are the circumstances of the appellee shown. The appellant himself was a competent witness and could have testified to and shown *22all the facts connected with his own pecuniary affairs and condition if he had chosen to do so. "Without these facts we are unable to determine whether there has been such an alteration in tbe circumstances of tbe parties as to call for a change in the allowance for alimony. If the appellant was wealthy at the time of the rendition of the decree, as he was reputed to he, the amount of alimony allowed the wife seems to ns very small, unless she had a separate income of her own. This does not appear; and, for aught that does appear in the record, this small sum of $150 per annum may he the only means of support which the appellee possessed or now possesses. If so, it ought not to he reduced unless it is satisfactorily shown that it is dis-proportioned to the pecuniary circumstances and income of the appellant. This is not done. The judgment of the court below must, therefore, he
Affirmed.